Name: Commission Regulation (EEC) No 3366/92 of 24 November 1992 amending Regulation (EEC) No 1300/92 opening a standing invitation to tender for the export of feed rye held by the German intervention agency
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 25. 11 . 92 Official Journal of the European Communities No L 342/5 COMMISSION REGULATION (EEC) No 3366/92 of 24 November 1992 amending Regulation (EEC) No 1300/92 opening a standing invitation to tender for the export of feed rye held by the German intervention agency Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organization of the market in cereals ('), as last amended by Regulation (EEC) No 1738/92 (2), and in particular Article 7 (5) thereof, Whereas Commission Regulation (EEC) No 1836/82 (3), as last amended by Regulation (EEC) No 3043/91 (4), lays down the procedure and conditions for the disposal of cereals held by intervention agencies ; Whereas on 12 November 1992 Germany notified the Commission that it wished to amend the Annex to Regu ­ lation (EEC) No 1300/92 (^ as amended by Regulation (EEC) No 3026/92 (6), whereas it is possible to accede to that request ; HAS ADOPTED THIS REGULATION : Article 1 Annex I to Regulation (EEC) No 1300/92 is replaced by the Annex hereto. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 24 November 1992. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 281 , 1 . 11 . 1975, p. 1 . 0 OJ No L 180, 1 . 7. 1992, p. 1 . O OJ No L 202, 9. 7. 1982, p. 23 . (4) OJ No L 288, 18. 10. 1991 , p . 21 . (Ã  OJ No L 139, 22. 5 . 1992, p. 21 . ¥) OJ No L 306, 22. 10. 1992, p . 28 . No L 342/6 Official Journal of the European Communities 25. 11 . 92 ANNEX ANNEX I (tonnes) Place of storage Quantity Schleswig-Holstein/Hamburg 23 786 Niedersachsen/Bremen 41 734 Berlin/Brandenburg 1 56 35 1 Mecklenburg-Vorpommern 38 016 Sachsen 9 754 Sachsen-Anhalt 30 346'